Title: From Thomas Jefferson to Henry Dearborn, 31 March 1801
From: Jefferson, Thomas
To: Dearborn, Henry



Sir
Washington Mar. 31. 1801.

Mr. Stoddart, Secretary of the Navy having early in this month informed me by letter of his desire to resign that office, and having continued in it ever since, on my request only, I hereby authorize & appoint you to recieve the charge of the department from him, and to perform the duties of it until a Secretary of the Navy shall be formally appointed. Accept assurances of my high consideration and respect.

Th: Jefferson

